DETAILED ACTION
This Office action is in response to the applicant's filing of 10/23/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,853,832 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,853,832 recite the entirety of limitations of claims 1-20 of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 11 recite a system and method for tracking reusable and recyclable items by checking out a borrowed item for a user. Under Step 2A, Prong I, claims 1 and 11 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Tracking reusable and recyclable items by checking out a borrowed item for a user is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include displaying on a display a user selectable option for reusing one or more reusable items and a user selectable option for borrowing one or more reusable items; upon user selection of the option for reusing one or more reusable items, displaying on the display one or more impacts resulting from the one or more user selections; and upon user selection of the option to borrowing one or more reusable items, display instructions for checking-out a borrowed item, notifying a user that the borrowed item is successfully checked out, and displaying one or more impacts resulting from the one or more borrowed reusable items. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 10 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 11 have recited the following additional elements: Device, CPU, Memory, and Display. These additional elements recited in claims 1 and 11 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 11 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, pages 9-10, for implementing the generic computer device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-10 and 12-20 further recite the system and method of claims 1 and 11, respectively. Dependent claims 2-10 and 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 11. For example, claims 2-10 and 12-20 further describe the limitations for tracking reusable and recyclable items by checking out a borrowed item for a user – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-10 and 12-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0066156 to Pryor in view of U.S. Patent 8,561,830 to Hallberg.

Claims 1-10 and 11-20 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Pryor teaches:
A system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display, the system adapted to (Pryor: ¶ [0031]): 
display a user selectable option for reusing one or more reusable items and a user selectable option for borrowing one or more reusable items (i.e. customer are able to purchase reusable item via display kiosk) (Pryor: ¶ [0036] “FIG. 3 is a flowchart diagram illustrating the operation of the product cycle process 100. The product cycle 100 may involve a cycle of purchase, use, return/keep, and may utilize an inventory system for tracking the bags 2 in a database or other transaction systems. Bags are supplied to participants 3. A customer may purchase a bag with the option to keep the bag or return the bag for a partial refund, as shown at steps 4, 5.” Furthermore, as cited in ¶ [0012] “In features of this aspect, the purchase system includes a store checkout stand, a store scanner, and at least one of a cash register, a store customer service counter, and/or a kiosk located near the entrance/exit of the store; the return system includes the store customer service counter, cash register, and/or kiosk; and the kiosk includes a display screen, a scanner/RFID reader, a credit card reader, a bag dispenser, a return chute, and a voucher/refund dispenser.”); and
upon user selection of the option to borrowing one or more reusable items, display instructions for checking-out a borrowed item, notify that the borrowed item is successfully checked out, and display one or more impacts resulting from the one or more borrowed reusable items (i.e. upon customer selecting to check out reusable item, notify that item has been purchased and the display/provide customer with partial refund) (Pryor: ¶ [0050] “The customer may purchase the bag 10, and then have the option of keeping the bag for the purchase price 12, or returning the bag to participating locations for a refund of a portion of the purchase price 5. Purchasing options for the bag may include traditional cash transactions, voucher transactions, mobile phone or mobile device transaction, contactless smart card transactions, membership card transactions, and the like.”). 
Pryor does not explicitly disclose upon user selection of the option for reusing one or more reusable items, display one or more impacts resulting from the one or more user selections.
However, Hallberg further discloses upon user selection of the option for reusing one or more reusable items, display one or more impacts resulting from the one or more user selections (i.e. display environmental impacts resulting in user selecting to purchase reusable item) (Hallberg: Col. 6 Lines 40-51 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s upon user selection of the option for reusing one or more reusable items, display one or more impacts resulting from the one or more user selections to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “A method for tracking reusable and recyclable items, the method executable on a device having a central processing unit, a memory, and a display, comprising:” the steps performed by system claim 1. Claim 11 does not teach or define any new limitations beyond claim 1. Therefore, it is rejected under the same rationale.

With respect to Claim 2:
Pryor does not explicitly disclose the system of claim 1, wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user.
However, Hallberg further discloses wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user (i.e. calculate cumulative resources saved when using reusable item) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore, it is rejected under the same rationale.

With respect to Claim 3:
Pryor does not explicitly disclose the system of claim 1, wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact.
However, Hallberg further discloses wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact (i.e. calculate environmental resources impacted due to reusable item) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore, it is rejected under the same rationale.

With respect to Claim 4:
Pryor does not explicitly disclose the system of claim 1, wherein the one or more reusable items are reusable food containers and utensils.
However, Hallberg further discloses wherein the one or more reusable items are reusable food containers and utensils (i.e. reusable beverage container) (Hallberg: Col. 3 Lines 55-61 “Referring now to FIG. 1, in a first embodiment, a thermal beverage container 10 may provide an inner cup 12 having a lower circular base 14 and upstanding frustro-conical side-walls 16 leading to an upper peripheral rim 18. In one embodiment, the inner cup 12 may be constructed of an opaque thermoplastic suitable for injection molding or other forming techniques.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the one or more reusable items are reusable food containers and utensils to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore, it is rejected under the same rationale.

With respect to Claim 5:
Pryor teaches:
The system of claim 3, wherein the system is further adapted to scan a code provide on the one or more reusable food containers and utensils, whereby the system can track inventory of the borrowed reusable items (i.e. reusable item’s inventory is tracked according to scanned RFID tag) (Pryor: ¶¶ [0041] [0042] “The bag's RFID may be tracked by using a database inventory system or similar systems for purchases and refunds. Refund options for the present invention's bag may include, but are not limited to, traditional cash and credit card transactions, voucher transactions, mobile phone or mobile device transactions, contactless smart card transactions, membership card transactions, and the like 30… With particular reference to FIGS. 3, 4, 6 and 7, the various processes 100, 200, 300 are preferably carried out, using a kiosk, as follows. A commercial entity supplies bags to retailers at step 3. Each retailer sells bag/ Customer purchases bag (with barcode or RFID) 4, 10. The customer uses bag 4, 11 and either keeps bag 12, 13 or returns bag to kiosk 5, 22. The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28.”).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore, it is rejected under the same rationale.

With respect to Claim 6:
Pryor does not explicitly disclose the system of claim 1, wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users.
However, Hallberg further discloses wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users  (i.e. calculate cumulative resources saved when using reusable item) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore, it is rejected under the same rationale.

With respect to Claim 7:
Pryor teaches:
The system of claim 1, wherein the system further provides a qualifying location for returning borrowed items, whereby upon returning a borrowed reusable item, the system notifies that the borrowed item is successfully returned (i.e. customer returns reusable item at qualifying locations and is notified when item has been returned via refund) (Pryor: ¶¶ [0039] [0040] “FIG. 4 is a flowchart diagram illustrating the operation of the customer cycle process 200, while FIGS. 5-7 are flowchart diagrams illustrating the operation of three different versions of the return process 300. In particular, the return process may be implemented using a manual 14, semimanual 20, or fully automatic 25 return process, as shown in FIGS. 5, 6 and 7,respectively.As shown in FIG. 5, the manual return process 14 may involve the customer visiting participating locations and being greeted by a person, display, or other means 15. The customer might present the bag for identification 16, and then return the bag to the participant in exchange for a refund or voucher 5, 26… The machines may have a slot with a barcode, RFID or UID reader integrated in it. The customer can drop the bags into the return chute triggering an automated receipt showing how many and which bags have been returned 28. The Bag Drop Station can be placed at any convenient location to enable customers to return their items anytime.”).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore, it is rejected under the same rationale.

With respect to Claim 8:
Pryor teaches:
The system of claim 1, further comprising a kiosk platform (Pryor: ¶ [0042] “With particular reference to FIGS. 3, 4, 6 and 7, the various processes 100, 200, 300 are preferably carried out, using a kiosk, as follows. A commercial entity supplies bags to retailers at step 3. Each retailer sells bag/ Customer purchases bag (with barcode or RFID) 4, 10. The customer uses bag 4, 11 and either keeps bag 12, 13 or returns bag to kiosk 5, 22. The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28. The customer receives refund receipt to be redeemed for cash at participating stores 19, 24, 30. Bags are then gathered by the commercial entity at scheduled pick up intervals 6, 17, 23, 29, and the bags 92 are laundered and sterilized and are returned to cycle 2, 7, 8.”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore, it is rejected under the same rationale.

With respect to Claim 9:
Pryor teaches:
The system of claim 8, wherein the kiosk platform further includes a scanning module for scanning any borrowed items to be checked out or returned (i.e. customer scans reusable item in order to return it) (Pryor: ¶ [0042] “With particular reference to FIGS. 3, 4, 6 and 7, the various processes 100, 200, 300 are preferably carried out, using a kiosk, as follows. A commercial entity supplies bags to retailers at step 3. Each retailer sells bag/ Customer purchases bag (with barcode or RFID) 4, 10. The customer uses bag 4, 11 and either keeps bag 12, 13 or returns bag to kiosk 5, 22. The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28. The customer receives refund receipt to be redeemed for cash at participating stores 19, 24, 30. Bags are then gathered by the commercial entity at scheduled pick up intervals 6, 17, 23, 29, and the bags 92 are laundered and sterilized and are returned to cycle 2, 7, 8.”).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore, it is rejected under the same rationale.


Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor and Hallberg in further view of U.S. Publication 2011/0133947 to Kraguljac.

With respect to Claim 10:
Pryor and Hallberg do not explicitly disclose the system of claim 9, wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code.
However, Kraguljac further discloses wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code (i.e. executable application is downloaded on user’s mobile device which allows for scanning a code) (Kraguljac: ¶ [0030] “In one embodiment, logic 305 can be loaded as an executable application. The alert signal can include an audible signal, a text message, a prerecorded message, an alarm, a phone call, and so on. In another embodiment, the bag signal transmitter 135 is configured to transmit text messages to customers that are in range.” Furthermore, as cited in ¶ [0033] “In this manner, the shopper can then redeem the electronic coupon by presenting the bag alert device 100 within the store 130 where it can be scanned to read the coupon(s) 410 stored therein.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Kraguljac’s wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “alert and/or remind shoppers to use their shopping bags (e.g. reusable grocery bags)” because “Reusing bags saves money and resources.” (Kraguljac: ¶ [0011]).
With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claim 10. Claim 20 does not teach or define any new limitations beyond claim 10. Therefore, it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 7,080,777 to Wagner for disclosing waste disposal and information distribution. A discard information processing apparatus comprises a discard unit including a processor, a scanner, the scanner configured to scan a code on items deposited in the discard unit, a network interface coupled to the processor and configured to communicate over a network, a database storing information related to the discard unit's contents, and a profile associated with a user of the discard unit. A remote processing system is coupled to the discard unit via the network, the remote processing system including instructions configured to receive information from the database, wherein the received information provides an indication as to when at least a first item is to be replenished, and to provide at least a portion of the received information to at least a first supplier so that the first supplier can predict inventory needs.
U.S. Publication 2009/0254971 to Herz for disclosing a secure data interchange system enables information about bilateral and multilateral interactions between multiple persistent parties to be exchanged and leveraged within an environment that uses a combination of techniques to control access to information, release of information, and matching of information back to parties. Access to data records can be controlled using an associated price rule. A data owner can specify a price for different types and amounts of information access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
September 11, 2021